UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-10319 Investment Company Act file number: USA MUTUALS (Exact name of Registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, WI53202 (Name and address of agent for service) (414)765-5384 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2014 Item 1. Schedule of Investments. USA Mutuals Barrier Fund Portfolio of Investments December 31, 2014 (Unaudited) Ticker Symbol: VICEX Shares Value COMMON STOCKS - 94.3% Aerospace & Defense - 22.9% The Boeing Co. (c) $ General Dynamics Corp. (c) Honeywell International Inc. Northrop Grumman Corp. (c) Raytheon Co. (c) Rolls-Royce Holdings PLC (a)(b) Smith & Wesson Holding Corp. (a)(c) Sturm, Ruger & Co., Inc. (c) United Technologies Corp. (c) Alcoholic Beverages - 23.0% AMBEV S.A. - ADR (b) Anheuser-Busch InBev SA/NV (b) Anheuser-Busch InBev SA/NV - ADR (b) The Boston Beer Co., Inc. (a) Brown-Forman Corp. - Class B Carlsberg A/S (b) Constellation Brands, Inc. - Class A (a)(c) Diageo PLC - ADR (b) Hawaii Sea Spirits LLC - Class C (a)(e)(f) Heineken N.V. (b) Molson Coors Brewing Co. - Class B Pernod Ricard S.A. (b) SABMiller PLC (b) Casinos, Gambling & Lotteries - 22.4% Boyd Gaming Corp. (a)(c) Caesars Acquisition Co. (a) Caesars Entertainment Corp. (a)(c) Churchill Downs Inc. Galaxy Entertainment Group Ltd. (b) Gaming and Leisure Properties, Inc. International Game Technology Ladbrokes PLC (b) Las Vegas Sands Corp. (c) MGM China Holdings Ltd. (b) MGM Resorts International (a)(c) Penn National Gaming, Inc. (a) Sands China Ltd. (b) SJM Holdings Ltd. (b) William Hill PLC (b) Wynn Macau, Ltd. (b) Wynn Resorts, Ltd. (c) Tobacco Manufacturing - 26.0% Altria Group, Inc. (c) British American Tobacco PLC - ADR (b) Imperial Tobacco Group PLC (b) Lorillard, Inc. (c) Philip Morris International Inc. Reynolds American Inc. (c) Total Common Stocks (Cost $206,075,844) PREFERRED STOCKS - 3.5% Alcoholic Beverages - 3.5% Hawaii Sea Spirits LLC - Class C (a)(e)(f) Zodiac Spirits, LLC - Class A (a)(e)(f) Total Preferred Stocks (Cost $9,975,000) SHORT-TERM INVESTMENTS - 2.7% Investment Company - 2.3% Fidelity Institutional Money Market Portfolio, 0.070% (d) Total Investment Company (Cost $6,602,734) U.S Treasury Bill - 0.4% Principal 0.005%, 1/8/2015 $ Total U.S. Treasury Bill (Cost $1,259,999) Total Short-Term Investments (Cost $7,862,733) Total Investments (Cost $223,913,577) - 100.5% Liabilities in Excess of Other Assets - (0.5)% ) TOTAL NET ASSETS - 100.0% $ (a) Non Income Producing. (b) Foreign Issued Security. (c) All or a portion of the investment is designated by the Fund as collateral for written options. As of December 31, 2014 the fair value of collateral is $62,041,615. (d) This security has a fluctuating yield. The yield listed is the 7-day yield as of December 31, 2014. (e) Illiquid restricted security fair valued by the Valuation Committee as delegated by the USA Mutuals Board of Trustees. (f) Private Placement. ADR- American Depositary Receipt. PLC- Public Limited Company. USA Mutuals Barrier Fund Schedule of Options Written December 31, 2014 (Unaudited) Contracts Value WRITTEN CALL OPTIONS - 0.8% Altria Group, Inc.: Expiration: March, 2015, Exercise Price: $49.00 $ Expiration: March, 2015, Exercise Price: $50.00 The Boeing Co.: Expiration: January, 2015, Exercise Price: $135.00 Expiration: January, 2015, Exercise Price: $140.00 Expiration: February, 2015, Exercise Price: $135.00 Boyd Gaming Corp.: Expiration: January, 2015, Exercise Price: $11.00 Caesars Entertainment Corp.: Expiration: January, 2015, Exercise Price: $9.00 Expiration: January, 2015, Exercise Price: $10.00 Expiration: January, 2015, Exercise Price: $11.00 Expiration: January, 2015, Exercise Price: $14.00 Expiration: February, 2015, Exercise Price: $16.00 Constellation Brands, Inc. - Class A: Expiration: January, 2015, Exercise Price: $97.50 Expiration: January, 2015, Exercise Price: $100.00 Expiration: April, 2015, Exercise Price: $105.00 General Dynamics Corp.: Expiration: February, 2015, Exercise Price: $140.00 Expiration: February, 2015, Exercise Price: $145.00 Las Vegas Sands Corp.: Expiration: January, 2015, Exercise Price: $70.00 Expiration: January, 2015, Exercise Price: $72.50 50 Expiration: February, 2015, Exercise Price: $65.00 50 Expiration: March, 2015, Exercise Price: $72.50 MGM Resorts International: Expiration: January, 2015, Exercise Price: $23.00 Expiration: January, 2015, Exercise Price: $24.00 Expiration: February, 2015, Exercise Price: $21.00 Expiration: February, 2015, Exercise Price: $22.00 Expiration: February, 2015, Exercise Price: $23.00 Expiration: March, 2015, Exercise Price: $22.00 Expiration: March, 2015, Exercise Price: $23.00 Expiration: March, 2015, Exercise Price: $24.00 Expiration: March, 2015, Exercise Price: $26.00 Northrop Grumman Corp.: Expiration: January, 2015, Exercise Price: $135.00 Expiration: February, 2015, Exercise Price: $135.00 Expiration: February, 2015, Exercise Price: $155.00 Raytheon Co.: Expiration: January, 2015, Exercise Price: $100.00 Expiration: February, 2015, Exercise Price: $105.00 Expiration: February, 2015, Exercise Price: $110.00 Reynolds American Inc.: Expiration: February, 2015, Exercise Price: $67.50 Expiration: May, 2015, Exercise Price: $65.00 Smith & Wesson Holding Corp.: Expiration: January, 2015, Exercise Price: $11.00 Expiration: March, 2015, Exercise Price: $10.00 Sturm, Ruger & Co., Inc.: Expiration: January, 2015, Exercise Price: $52.50 50 Expiration: April, 2015, Exercise Price: $37.50 United Technologies Corp.: Expiration: February, 2015, Exercise Price: $120.00 Wynn Resorts, Ltd.: Expiration: February, 2015, Exercise Price: $165.00 50 Expiration: March, 2015, Exercise Price: $155.00 50 Expiration: March, 2015, Exercise Price: $200.00 Expiration: March, 2015, Exercise Price: $204.00 Total Written Call Options (Premiums received $1,950,414) WRITTEN PUT OPTIONS - 0.0% Lorillard, Inc.: Expiration: March, 2015, Exercise Price: $60.00 50 Total Written Put Options (Premiums received $11,600) Total Written Options (Premiums received $1,962,014) $ The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows*: Cost of investments $ Premiums on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. USA Mutuals Generation Wave Growth Fund Portfolio of Investments December 31, 2014 (Unaudited) Ticker Symbol: GWGFX Shares Value COMMON STOCKS - 54.9% Accommodation & Food Services - 11.1% Las Vegas Sands Corp. (c) $ MGM Resorts International (a)(c) Yum! Brands, Inc. (c) Arts, Entertainment & Recreation - 2.5% Boyd Gaming Corp. (a)(c) Finance and Insurance - 3.7% Waddell & Reed Financial, Inc. - Class A Manufacturing - 31.6% Aerospace Product & Parts Manufacturing - 13.5% The Boeing Co. (c) Smith & Wesson Holding Corp. (a)(c) Sturm, Ruger & Co., Inc. (c) Petroleum and Coal Products Manufacturing - 5.5% Chevron Corp. (c) Pharmaceutical and Medicine Manufacturing - 6.1% Pfizer Inc. (c) Tobacco Manufacturing - 2.5% Lorillard, Inc. (c) Veneer, Plywood, and Engineered Wood Product Manufacturing - 4.0% Louisiana-Pacific Corp. (a)(c) Mining, Quarrying and Oil & Gas Extraction - 4.6% Barrick Gold Corp. (b) EXCO Resources, Inc. Peabody Energy Corp. (c) Professional, Scientific, and Technical Services - 1.4% McDermott International, Inc. (a)(b)(c) Total Common Stocks (Cost $6,113,256) EXCHANGE TRADED FUNDS - 19.4% ETFS Gold Trust (a) PIMCO Total Return Exchange-Traded Fund PowerShares Fundamental High Yield Corporate Bond Portfolio PowerShares Senior Loan Portfolio ProShares Short 20+ Year Treasury (a) ProShares UltraShort 20+ Year Treasury (a)(c) Total Exchange Traded Funds (Cost $2,199,651) EXCHANGE TRADED NOTES - 9.4% ELEMENTS Linked to Rogers International Commodity Index (a)(b) iPath Bloomberg Commodity Index Total Return (a)(b) iPath S&P GSCI Crude Oil Total Return Index ETN (a)(b) Total Exchange Traded Notes (Cost $1,369,763) LIMITED PARTNERSHIP - 6.5 United States Natural Gas Fund, LP (a)(c) Total Limited Partnership (Cost $997,012) SECTOR FUND - 0.9% Market Vectors Gold Miners ETF Total Sector Fund (Cost $129,241) SHORT-TERM INVESTMENTS - 10.7% Investment Companies (d) - 7.6% Fidelity Institutional Money Market Portfolio, 0.070% STIT - Liquid Assets Portfolio, 0.070% Total Investment Companies (Cost $774,688) U.S. Treasury Bill - 3.1% Principal 0.005%, 1/8/2015 $ Total U.S. Treasury Bill (Cost $320,000) Total Short-Term Investments (Cost $1,094,688) Total Investments (Cost $11,903,611) - 101.8% Liabilities in Excess of Other Assets - (1.8)% ) TOTAL NET ASSETS - 100.0% $ (a) Non Income Producing. (b) Foreign Issued Security. (c) All or a portion of the investment is designated by the Fund as collateral for written options. As of December 31, 2014 the fair value of collateral is $5,337,386. (d) These securities have fluctuating yields. The yields listed are the 7-day yields as of December 31, 2014. USA Mutuals Generation Wave Growth Fund Schedule of Options Written December 31, 2014 (Unaudited) Contracts Value WRITTEN CALL OPTIONS - 1.5% The Boeing Co.: Expiration: February, 2015, Exercise Price: $135.00 60 $ Boyd Gaming Corp.: Expiration: March, 2015, Exercise Price: $12.00 Chevron Corp.: Expiration: March, 2015, Exercise Price: $125.00 50 Las Vegas Sands Corp.: Expiration: February, 2015, Exercise Price: $62.50 60 Louisiana-Pacific Corp.: Expiration: February, 2015, Exercise Price: $16.00 McDermott International, Inc.: Expiration: January, 2015, Exercise Price: $7.00 MGM Resorts International: Expiration: March, 2015, Exercise Price: $24.00 Peabody Energy Corp.: Expiration: March, 2015, Exercise Price: $12.00 Pfizer Inc.: Expiration: February, 2015, Exercise Price: $30.00 ProShares UltraShort 20+ Year Treasury: Expiration: January, 2015, Exercise Price: $53.00 30 Smith & Wesson Holding Corp.: Expiration: March, 2015, Exercise Price: $10.00 Sturm, Ruger & Co., Inc.: Expiration: January, 2015, Exercise Price: $50.50 United States Natural Gas Fund, LP: Expiration: January, 2015, Exercise Price: $24.00 Yum! Brands, Inc.: Expiration: April, 2015, Exercise Price: $72.50 50 Total Written Call Options (Premiums received $199,796) WRITTEN PUT OPTIONS - 0.3% Lorillard, Inc.: Expiration: March, 2015, Exercise Price $57.50 50 United States Natural Gas Fund, LP: Expiration: February, 2015, Exercise Price: $16.00 Total Written Put Options (Premiums received $20,649) Total Written Options (Premiums received $220,445) $ The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows*: Cost of investments $ Premiums on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2014 The Funds have adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between: (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs), and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below: Level 1 - Valuations based on quoted prices for investments in active markets that the Funds have the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 - Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc). Level 3 - Valuations based on significant unobservable inputs (including the Funds' own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can vary between investments, and are affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value. The Funds use prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments as of December 31, 2014: Level 1 Level 2 Level 3 Total USA Mutuals Barrier Fund Common Stocks Aerospace & Defense $ $
